            Case 6:21-cv-00242-ADA Document 1 Filed 03/10/21 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

DISPLAY TECHNOLOGIES, LLC,            §
                                      §
      Plaintiff,                      §                       Case No: 6:21-cv-00242
                                      §
vs.                                   §                       PATENT CASE
                                      §
HARLEY-DAVIDSON, INC.,                §
                                      §
      Defendant.                      §
_____________________________________ §


                                           COMPLAINT

       Plaintiff Display Technologies, LLC (“Plaintiff” or “Display”) files this Complaint

against Harley-Davidson, Inc. (“Defendant” or “Harley”) for infringement of United States

Patent No. 9,300,723 (the “ ‘723 Patent”).

                               PARTIES AND JURISDICTION

       1.       This is an action for patent infringement under Title 35 of the United States Code.

Plaintiff is seeking injunctive relief as well as damages.

       2.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

under the United States patent statutes.

       3.       Plaintiff is a Texas limited liability company with a place of business at 1 East

Broward Boulevard, Suite 700, Ft. Lauderdale, FL 33301.

       4.       On information and belief, Defendant is a Delaware corporation with a principal

place of business at 3700 W. Juneau Avenue, Milwaukee, WI 53208. On information and belief,

Defendant may be served through its registered agent, The Corporation Trust Company,
             Case 6:21-cv-00242-ADA Document 1 Filed 03/10/21 Page 2 of 11




Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801.

        5.       This Court has personal jurisdiction over Defendant because Defendant has

committed, and continues to commit, acts of infringement in this District, has conducted business

in this District, and/or has engaged in continuous and systematic activities in this District.

        6.       Upon information and belief, Defendant’s instrumentalities that are alleged

herein to infringe were and continue to be used, imported, offered for sale, and/or sold in this

District.

                                              VENUE

        7.       On information and belief, venue is proper in this District under 28 U.S.C. §

1400(b) because acts of infringement are occurring in this District and Defendant has a regular

and established place of business in this District at, for example, 4201 S Jack Kultgen Fwy,

Waco, TX 76707.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 9,300,723)

        8.       Plaintiff incorporates paragraphs 1 through 7 herein by reference.

        9.       This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        10.      Plaintiff is the owner by assignment of the ‘723 Patent with sole rights to enforce

the ‘723 Patent and sue infringers.

        11.      A copy of the ‘723 Patent, titled “Enabling social interactive wireless

communications,” is attached hereto as Exhibit A.

        12.      The ‘723 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

        13.      Defendant has infringed and continues to infringe one or more claims, including
         Case 6:21-cv-00242-ADA Document 1 Filed 03/10/21 Page 3 of 11




at least Claim 12 of the ‘723 Patent by making, using, and/or selling media systems covered by

one or more claims of the ‘723 Patent. For example, Defendant makes, uses, and/or sells the

Harley-Davidson Car Infotainment System, and any similar products (“Product”). Defendant has

infringed and continues to infringe the ‘723 Patent in violation of 35 U.S.C. § 271.

       14.     Regarding Claim 12, the Product is configured to receive a media file (e.g., music

file or songs video) from a wireless mobile device (e.g., mobile phone) over a communication

network (e.g. Bluetooth network). The wireless mobile device (e.g., mobile phone) sends data

(e.g., music file) to the media system. Certain aspects of this element are illustrated in the

screenshots below and/or those provided in connection with other allegations herein.




       15.     The Product includes a wireless receiver (e.g., Bluetooth receiver). Certain
          Case 6:21-cv-00242-ADA Document 1 Filed 03/10/21 Page 4 of 11




aspects of this element are illustrated in the screenshots below and/or in those provided in

connection with other allegations herein.




       16.     The Product includes a security measure. For example, the Product must be

paired and connected by inputting a password and/or Bluetooth code (i.e., a security measure) to

a wireless mobile device (e.g., mobile phone) before receiving a media file. Certain aspects of

this element are illustrated in the screenshots below and/or those provided in connection with

other allegations herein.
         Case 6:21-cv-00242-ADA Document 1 Filed 03/10/21 Page 5 of 11




       17.     The Product is disposed in an accessible relation to at least one interactive

computer network (e.g., Bluetooth network) that has a wireless range structured to permit

authorized access (e.g., via pairing code) to said at least one interactive computer network.

Certain aspects of this element are illustrated in the screenshots below and/or those provided in

connection with other allegations herein.
          Case 6:21-cv-00242-ADA Document 1 Filed 03/10/21 Page 6 of 11




       18.     When the wireless mobile device is within the wireless range, the wireless mobile

device is detectable by the media system (e.g., the media system automatically detects a

smartphone when the mobile device is within Bluetooth range). Certain aspects of this element

are illustrated in the screenshots below and/or those provided in connection with other

allegations herein.
          Case 6:21-cv-00242-ADA Document 1 Filed 03/10/21 Page 7 of 11




       19.     At least one digital media file (e.g., music file) is initially disposed on the wireless

mobile device (e.g., the mobile phone includes one or more music files). Certain aspects of this

element are illustrated in the screenshots below and/or those provided in connection with other

allegations herein.




       20.     The media system is structured to detect the wireless mobile device disposed

within the wireless range (e.g., media system automatically detects the mobile phone when it is

within Bluetooth range). Certain aspects of this element are illustrated in the screenshots below

and/or those provided in connection with other allegations herein.
         Case 6:21-cv-00242-ADA Document 1 Filed 03/10/21 Page 8 of 11




       21.     A communication link (e.g., Bluetooth) is structured to dispose the media system

and the wireless mobile device (e.g. mobile phone) in a communicative relation with one another

via the at least one interactive computer network. Certain aspects of this element are illustrated

in the screenshots below and/or those provided in connection with other allegations herein.




       22.     The communication link is initiated by the media system. The devices will

automatically connect when the units are in range. Certain aspects of this element are illustrated

in the screenshots below and/or those provided in connection with other allegations herein.
            Case 6:21-cv-00242-ADA Document 1 Filed 03/10/21 Page 9 of 11




          23.   The wireless mobile device and the media system are structured to transmit the

at least one digital media file there between via the communication link (e.g., media system

allows for the transmission of files between itself and the wireless mobile device; e.g., the mobile

device transmits the music file to the media system). Certain aspects of this element are

illustrated in the screenshots below and/or those provided in connection with other allegations

herein.




          24.   The communication link is structured to bypass the security measure of the media

system for a limited permissible use of the communication link by the wireless mobile device

for only transferring the at least one digital media file to, and displaying the at least one digital

media file on, the media system (e.g., the media system bypasses the security measure of the

Bluetooth network). Certain aspects of this element are illustrated in the screenshots below

and/or those provided in connection with other allegations herein.
           Case 6:21-cv-00242-ADA Document 1 Filed 03/10/21 Page 10 of 11




          25.   Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

          26.   Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

          27.   Plaintiff is in compliance with 35 U.S.C. § 287.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)   Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;
         Case 6:21-cv-00242-ADA Document 1 Filed 03/10/21 Page 11 of 11




       (b)       Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice

of the order from further infringement of United States Patent No. 9,300,723 (or, in the

alternative, awarding Plaintiff running royalties from the time of judgment going forward);

       (c)       Award Plaintiff damages resulting from Defendant’s infringement in accordance

with 35 U.S.C. § 284;

       (d)       Award Plaintiff pre-judgment and post-judgment interest and costs; and

       (e)       Award Plaintiff such further relief to which the Court finds Plaintiff entitled under

law or equity.

Dated: March 10, 2021                           Respectfully submitted,



                                                /s/ Jay Johnson
                                                JAY JOHNSON
                                                State Bar No. 24067322
                                                D. BRADLEY KIZZIA
                                                State Bar No. 11547550
                                                KIZZIA JOHNSON, PLLC
                                                1910 Pacific Ave., Suite 13000
                                                Dallas, Texas 75201
                                                (214) 451-0164
                                                Fax: (214) 451-0165
                                                jay@kjpllc.com
                                                bkizzia@kjpllc.com

                                                ATTORNEYS FOR PLAINTIFF
